Citation Nr: 1451715	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-27 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to Department of Veterans Affairs compensation under 38 U.S.C.A. § 1151 for dysthymia.

2.  Entitlement to Department of Veterans Affairs compensation under 38 U.S.C.A. § 1151 for a heart disability.

3.  Entitlement to Department of Veterans Affairs compensation under 38 U.S.C.A. § 1151 for diabetes mellitus, type II.

4.  Entitlement to Department of Veterans Affairs compensation under 38 U.S.C.A. § 1151 for nodular thyroid disease.







REPRESENTATION

Appellant represented by:	P. Michael Shanley, Attorney at Law


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to July 1981.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

On his October 2011 substantive appeal, the Veteran requested a Board hearing in Washington, D.C.  In April 2014 correspondence, the Veteran's attorney indicated that it is impossible for the Veteran to travel to Washington, D.C., for a Board hearing.  Alternatively, he requested a videoconference hearing at the federal courthouse in Syracuse, New York.  In July 2014, the Board contacted the Veteran and he indicated that he does not want any type of hearing.  The Board deems the hearing request withdrawn.  

In his March 2011 notice of disagreement (NOD), the Veteran raised the issues of entitlement to service connection for dysthymia, heart disability, diabetes mellitus, and thyroid disease - which are based on separate statutory and regulatory provisions not included in the present appeal.  These claims have been previously denied by the RO and the Board.  See October 2007 rating decision and May 2008 Board decision.  Therefore, the issues of whether new and material evidence has been received to reopen service connection claims for an acquired psychiatric disability, a heart disability, diabetes mellitus, and thyroid disease have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The record is not ready for appellate review and the case is REMANDED for the following action:

1.  Contact the SSA and obtain and associate with the claims file any copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.

2.  Then, forward the case to an appropriate VA physician in order to obtain a medical opinion in connection with the § 1151 claim for a psychiatric disability.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.

After a thorough review of the claims file, the examiner is asked to:

(a) provide an opinion as to whether the Syracuse VAMC failed to properly treat the Veteran's psychiatric disability, variously diagnosed.   In doing so, address the Veteran's contention that he has not received treatment, to include medication for his psychiatric disability since 2010.   See March and April 2010 VA treatment notes and the March 2011 NOD.

(b) If the examiner determines that the VAMC did in fact fail to timely diagnose and/or appropriately treat the Veteran's psychiatric disability, provide an opinion as to whether such failure to do so caused additional disability and was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or the result of an event not reasonably foreseeable.

The examiner should provide a complete rationale for any opinion or conclusion; any opinion should be supported by reference to specific medical records on file.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  Forward the case to an appropriate VA physician in order to obtain a medical opinion in connection with the § 1151 claim for a heart disability.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.

After a thorough review of the claims file, the examiner is asked to:

(a) provide an opinion as to whether the Syracuse VAMC failed to timely diagnose the Veteran's coronary artery disease, to include whether it provided all necessary procedures, testing and diagnostic studies.  In doing so, comment on VA's inability to perform cardiac catheterization on the Veteran.  See March and April 2010 VA treatment notes and the March 2011 NOD.

(b) If the examiner determines that the VAMC did in fact fail to timely diagnose and/or treat the Veteran's heart disease, provide an opinion as to whether such failure to do so caused additional disability and was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or the result of an event not reasonably foreseeable.

The examiner should provide a complete rationale for any opinion or conclusion; any opinion should be supported by reference to specific medical records on file. If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

4.  Forward the case to an appropriate VA physician in order to obtain a medical opinion in connection with the § 1151 claim for nodular thyroid disease.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.

After a thorough review of the claims file, the examiner is asked to:

(a) Provide an opinion as to whether the Syracuse VAMC failed to properly treat and monitor the Veteran's thyroid nodules.    

i.   In doing so, comment on the Veteran's assertion that the Syracuse VAMC is unable to perform adequate thyroid biopsies on him. (See March 2010 VA endocrinology note showing that a February 2006 biopsy was non-diagnostic and the Veteran's refusal to undergo subsequent biopsies; and the March 2011 NOD).


ii.  Indicate whether any treatment other than biopsy and ultrasound are indicated to monitor the thyroid nodules.

(b) If the examiner determines that the VAMC did in fact fail to timely treat and/or monitor the Veteran's thyroid disease, provide an opinion as to whether the failure to do so caused additional disability and was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or the result of an event not reasonably foreseeable.

The examiner should provide a complete rationale for any opinion or conclusion; any opinion should be supported by reference to specific medical records on file.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

5.  After the requested opinions have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, they should be returned to the examiner(s) for corrective action.

6.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran and his counsel should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


